Exhibit 10(a)20

FINANCIAL ADVISORY AGREEMENT

THIS FINANCIAL ADVISORY AGREEMENT (this “Agreement”) is made and entered into
effective as of November 8, 2011 by and among Patriot National Bancorp, Inc., a
Connecticut corporation, the “Company”, or the “Client”) and PNBK Sponsor LLC, a
Delaware limited liability company (together with its successors, “Sponsor”).

WHEREAS, the Client have requested that Sponsor render financial and strategic
advisory and other similar services to the Company during the term of this
Agreement.

NOW, THEREFORE, in consideration of the services to be rendered by Sponsor to
the Company, and to evidence the obligations of the Company to Sponsor and the
mutual covenants herein contained, the Company hereby agrees with Sponsor as
follows:

1. Retention. The Company hereby retains Sponsor to provide fmancial advisory
services to the Company during the term of this Agreement. Such services will
include:



  (i)  
Financial Analysis: Sponsor will manage the financial analysis and evaluation
for any and all initiatives relating to: the issuance of any equity or debt
securities of the Company, mergers, acquisitions, divestitures, tender offers,
exchange offers, recapitalizations, restructurings, or any material change of
ownership of the Company;



  (ii)  
Capital Raising: Sponsor will serve as lead outside adviser with respect to all
initiatives relating to the raising of any additional capital for the Company
and will report to the board on such initiatives; and



  (iii)  
Strategic Initiatives: Sponsor will work with the Company’s management and board
of directors to evaluate and make recommendations regarding strategic
initiatives determined by the Company. Such initiatives will include:
(i) identifying, originating, and evaluating merger, acquisition and divestiture
opportunities; and (ii) leading the negotiations and structuring of any merger,
acquisition, divestiture, tender offer, exchange offer, recapitalization or
material change in ownership of the Company.

With respect to the foregoing, any issuance of securities, merger, acquisition,
divestiture (in whole or in part), tender offer, exchange offer or
recapitalization consummated between the Company and any other person or entity
is herein defined as a “Financial Transaction”).

 

1



--------------------------------------------------------------------------------



 



2.  Compensation. At closing of any Financial Transaction, the Company shall pay
Sponsor a cash success fee based upon the aggregate Transaction Value and
calculated pursuant to Exhibit 2 attached hereto. As used herein, the term
“Transaction Value” means the aggregate amount of consideration with respect to
a Financial Transaction, whether in the form of cash, securities, assets or any
other instrument including, without limitation, any acquisition debt incurred,
issued and/or assumed in connection with the applicable Financial Transaction.

3. Term. The term of this Agreement shall continue for three years from the date
hereof and shall automatically renew every three years for a subsequent three
year term, unless terminated in writing by either party during the period which
is not more than 30 days prior to the renewal date. Any obligation of the Client
to pay any fees pursuant to Section 3 hereof as compensation for services
provided during the term of this agreement shall survive the expiration of such
term or termination of this Agreement.

4. Reimbursement of Expenses. The Company agrees to promptly, and in no case
more than 30 days, reimburse Sponsor for all its reasonable disbursements and
out-of-pocket expenses incurred in connection with providing the services of
this Agreement. Sponsor shall provide the Company with receipts and invoices
containing detailed descriptions thereof prior to the Company’s reimbursement of
expenses. Any expense exceeding $10,000 shall require the prior written approval
by the Company.

5. Liability. None of the Sponsor, any of its affiliates nor their respective
members, managers, partners, directors, officers, employees, agents or
controlling persons (within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20(a) of the Securities Exchange Act of 1934, as
amended) (collectively, the “Sponsor Group”) shall be liable to the Company or
their affiliates for any claims, losses, liabilities, damages or expenses
(collectively, a “Loss”) arising out of or in connection with the performance of
services contemplated by this Agreement, unless, and only to the extent that,
such Loss is determined by a court in a final order from which no appeal can be
taken, has resulted solely from the gross negligence or willful misconduct on
the part of such member of the Sponsor Group. Sponsor makes no representations
or warranties, express or implied, in respect of the services provided or to be
provided by the Sponsor Group. Except as Sponsor may otherwise agree in writing
on or after the date hereof: (a) each member of the Sponsor Group shall have the
right to, and shall have no duty (contractual or otherwise) not to, directly or
indirectly: (i) engage in the same or similar business activities or lines of
business as the Client or their subsidiaries or affiliates, (ii) do business
with any client, customer, supplier, lender or investor of, to or in the Client
or their subsidiaries or affiliates and (iii) develop a strategic relationship
with businesses that are and may be competitive or complementary with the Client
or their subsidiaries or affiliates; (b) no member of the Sponsor Group shall be
liable to the Client or their subsidiaries or affiliates for breach of any duty
(contractual or otherwise) by reason of any such activities or of such person’s
participation therein; and (c) in the event that any member of the Sponsor Group
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for both (i) the Client or any of their subsidiaries or affiliates,
on the one hand, and (ii) any

 

 

2



--------------------------------------------------------------------------------



 



member of the Sponsor Group or any other person, on the other hand, no member of
the Sponsor Group shall have any duty (contractual or otherwise) to communicate
or present such corporate opportunity to the Client or their subsidiaries and,
notwithstanding any provision of this Agreement to the contrary, shall not be
liable to the Client, their subsidiaries or any of their affiliates for breach
of any duty (contractual or otherwise) by reasons of the fact that any member of
the Sponsor Group directly or indirectly pursues or acquires such opportunity
for itself, directs such opportunity to another person, or does not present such
opportunity to the Client, their subsidiaries or any of their affiliates.
Without limiting the foregoing, in the event that Sponsor or Client identifies
an opportunity relating to a financial institution in Connecticut or the
Metropolitan New York area, Client determines to pursue such opportunity and
Sponsor declines to represent Client for any reason, then Client may pursue the
opportunity without any obligation to pay Sponsor a fee under this Agreement. In
no event will any of the parties hereto be liable to any other party hereto for
any punitive, exemplary, indirect, special, incidental or consequential damages,
including lost profits or savings, whether or not such damages are foreseeable,
or in respect of any liabilities relating to any third party claims (whether
based in contract, tort or otherwise). In no event shall the aggregate liability
of the members of the Sponsor Group exceed the amount of fees actually received
by Sponsor from Client pursuant to Section 2 hereof.

Sponsor will not provide any legal, accounting or tax-related advice or services
to the Company pursuant to this Agreement.

This Section 5 does not relieve Sponsor Group of any obligations under
applicable banking laws or regulation.

6. Indemnification. The Client jointly and severally shall indemnify and hold
harmless each member of the Sponsor Group from and against any and all Losses
incurred by such member of the Sponsor Group (including, without limitation,
those arising out of a member of the Sponsor Group’s negligence and reasonable
fees and disbursements of the respective member of the Sponsor Group’s counsel)
which (a) are related to or arise out of (i) actions taken or omitted to be
taken (including, without limitation, any untrue statements made or any
statements omitted to be made) by any of the Client or (ii) actions taken or
omitted to be taken by a member of the Sponsor Group with any Client’s consent
or in conformity with any Client’s instructions or any Client’s actions or
omissions or (b) are otherwise related to or arise out of Sponsor’s engagement
by the Client, and will reimburse each member of the Sponsor Group for all costs
and expenses, including, without limitation, fees and disbursements of any
counsel to such member of the Sponsor Group, as they are incurred, in connection
with investigating, preparing for, defending or appealing any action, formal or
informal claim, investigation, inquiry or other proceeding, whether or not in
connection with pending or threatened litigation, caused by or arising out of or
in connection with Sponsor’s acting pursuant to Sponsor’s engagement, whether or
not a member of the Sponsor Group is named as a party thereto and whether or not
any liability results therefrom. None of the Client will, however, be
responsible for any claims, liabilities, losses, damages or expenses pursuant to
clause (b) of the preceding sentence that have resulted primarily from Sponsor’s
bad faith, gross negligence or willful misconduct. The Client also agree that
neither Sponsor

 

 

3



--------------------------------------------------------------------------------



 



nor any other member of the Sponsor Group shall have any liability to any Client
for or in connection with such engagement except for any such liability for
claims, liabilities, losses, damages or expenses incurred by any Client that
have resulted primarily from Sponsors’ bad faith, gross negligence or willful
misconduct. The Client further agree that none of them will, without the prior
written consent of Sponsor, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought hereunder (whether or not any
member of the Sponsor Group is an actual or potential party to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of Sponsor and each other member of the
Sponsor Group hereunder from all liability arising out of such claim, action,
suit or proceeding. EACH CLIENT HEREBY ACKNOWLEDGES THAT THE FOREGOING INDEMNITY
SHALL BE APPLICABLE TO ALL CLAIMS, LIABILITIES, LOSSES, DAMAGES OR EXPENSES THAT
HAVE RESULTED FROM OR ARE ALLEGED TO HAVE RESULTED FROM THE ACTIVE OR PASSIVE OR
THE SOLE, JOINT OR CONCURRENT ORDINARY NEGLIGENCE OF ADVISOR OR ANY OTHER MEMBER
OF THE ADVISOR GROUP.

The foregoing right to indemnity shall be in addition to any rights that Sponsor
and/or any other member of the Sponsor Group may have at common law or otherwise
and shall remain in full force and effect following the completion or any
termination of the engagement. Each Client hereby consents to personal
jurisdiction and to service and venue in any court in which any claim which is
subject to this Agreement is brought against Sponsor or any other member of the
Sponsor Group.

It is understood that, in connection with Sponsor’s engagement, Sponsor may also
be engaged to act for a Client or Client in one or more additional capacities,
and that the terms of this engagement or any such additional engagements may be
embodied in one or more separate written agreements. This indemnification shall
apply to the engagement specified in the first paragraph hereof as well as to
any such additional engagement(s) (whether written or oral) and any modification
of said engagement or such additional engagement(s) and shall remain in full
force and effect following the completion or termination of said engagement or
such additional engagements.

Each of the Client further understands and agrees that if Sponsor is asked to
furnish any Client a fmancial opinion letter or act for any Client in any other
formal capacity, such further action may be subject to a separate agreement
containing provisions and terms to be mutually agreed upon.

7. Governing Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the laws of the State of New York, excluding any
choice-of-law provisions thereof. Each of the parties hereby (a) irrevocably
submits to the exclusive jurisdiction of the United States Federal District
Court for the Southern District of New York, sitting in New York City, New York,
the United States of America, in the event such court has jurisdiction or, if
such court does not have jurisdiction, to any district court sitting in the
State of New York, the United States of America, for the purpose of any suit,
action, or proceeding arising out of or relating to

 

 

4



--------------------------------------------------------------------------------



 



this Agreement, including any claims by any Indemnified Persons for indemnity
pursuant to Section 6 hereof, (b) waives, and agrees not to assert in any such
suit, action, or proceeding, any claim that (i) it is not personally subject to
the jurisdiction of such court or of any other court to which proceedings in
such court may be appealed, (ii) such suit, action or proceeding is brought in
an inconvenient forum, or (iii) the venue of such suit, action, or proceeding is
improper and (c) expressly waives any requirement for the posting of a bond by
the party bringing such suit, action, or proceeding. Each of the parties
consents to process being served in any such suit, action, or proceeding by
mailing, certified mail, return receipt requested, a copy thereof to such party
at the address in effect for notices hereunder, and agrees that such services
shall constitute good and sufficient service of process and notice thereof.
Nothing in this Section 7 shall affect or limit any right to serve process in
any other manner permitted by law.

8. Waiver of Fees. At any time, Sponsor in its sole discretion may elect to
waive and accrue payment of any fees payable to Sponsor under this Agreement for
such period of time as Sponsor elects.

9. Assignment. This Agreement and all provisions contained herein shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned (other
than with respect to the rights and obligations of Sponsor, which may be
assigned to any one or more of its principals or affiliates) by any of the
parties without the prior written consent of the other parties.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, and the signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

11. Other Understandings. All discussions, understandings and agreements
heretofore made between any of the parties hereto with respect to the subject
matter hereof are merged in this Agreement, which alone fully and completely
expresses the Agreement of the parties hereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]

 

 

5



--------------------------------------------------------------------------------



 



Exhibit 2 to Financial Advisory Agreement

Fee Schedule

3% for the first $50 million in Transaction Value; plus
2% for Transaction Value, if any, between $50 and $100 million; plus
1% for the portion of the Transaction Value, if any, over $100 million

 

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

Sig.jpg [c24423p2442301.jpg]

Sig.jpg [c24423p2442302.jpg]

 

6